COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Christopher Hedlund v. The State of Texas

Appellate case number:    01-12-00378-CR

Trial court case number: 1749885

Trial court:              County Criminal Court at Law No. 8 of Harris County

        Appellant, Christopher Hedlund, has filed a motion to abate the appeal and to remand the
case to the trial court for an out-of-time motion for new trial. The motion is denied.
        Moreover, the Court of Criminal Appeals has indicated that when the record on direct
appeal concerning the representation is undeveloped and does not reflect counsel’s motives, “an
application for a writ of habeas corpus is [a] more appropriate vehicle [than by direct appeal] to
raise ineffective assistance of counsel claims.” Rylander v. State, 101 S.W.3d 107, 110 (Tex.
Crim. App. 2003); see Oldham v. State, 977 S.W.2d 354, 363 (Tex. Crim. App. 1998) (stating
that such claims may be raised on habeas corpus even after rejection on appeal).
       It is so ORDERED.



Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court


Date: June 7, 2013